 1
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9
10
     MICHAEL J. SULLIVAN,                         Case No. 1:12-cv-01662-AWI-EPG (PC)
11
                      Plaintiff,                  ORDER DIRECTING SERVICE OF
12                                                SUBPOENA BY THE UNITED STATES
           v.                                     MARSHALS SERVICE WITHOUT
13                                                PREPAYMENT OF COSTS
     DR. MARCHIANO, et al.
14
                     Defendants.
15
16
17           The Court previously granted Plaintiff’s motion for the issuance of a subpoena upon Kern
18   Valley State Prison and the California Department of Corrections and Rehabilitation. (ECF No.
19   139.) Plaintiff has now completed and returned the subpoenas and forms USM-285.
20           Plaintiff is requesting information, documents, or records, including the contact
21   information, address, phone number, and other contact and location information, regarding an
22   individual Plaintiff identifies as “Dr. Marchiano,” who worked in the medical clinic on D-facility
23   at Kern Valley State Prison from 2010 to 2015. Plaintiff also indicates that this individual may
24   be a medical health professional other than a doctor, such as a physician’s assistant or nurse
25   practitioner.
26           As there may be safety and security concerns in providing a prisoner with documents
27   containing this individual’s address, phone number, and other contact and location information,
28   instead of doing so the Kern Valley State Prison and the California Department of Corrections

                                                     1
 1   and Rehabilitation may: (1) provide Plaintiff with the correct first initial and last name of this
 2   individual (if they are able to identify this individual and the individual’s name is not
 3   “Marchiano”) and the position in which the individual was employed during the relevant time;
 4   and (2) provide the service address for this individual (or documents containing the service
 5   address) or, if no service address is known, any available contact information, to the Court in
 6   camera via email at EPGorders@caed.uscourts.gov.
 7          Accordingly, it is HEREBY ORDERED that:
 8          1. The Clerk of the Court shall forward the following documents to the United States
 9              Marshals Service:
10              a. One (1) completed and issued subpoena duces tecum for the Kern Valley State
11                  Prison; and one (1) completed and issued subpoena duces tecum for the California
12                  Department of Corrections and Rehabilitation.
13              b. One (1) completed USM-285 form for the Kern Valley State Prison; and one (1)
14                  completed USM-285 form for the California Department of Corrections and
15                  Rehabilitation.
16              c. Three (3) copies of this order, one to accompany each of the subpoenas and one
17                  for the United States Marshals Service.
18          2. The Clerk of Court is directed to attach a copy of this order on top of each of the
19              completed subpoenas duces tecum.
20          3. Within TWENTY (20) DAYS from the date of this order, the United States Marshals
21              Service SHALL effect personal service of the subpoenas, along with a copy of this
22              order, upon the entity named in the subpoenas pursuant to Rule 45 of the Federal
23              Rules of Civil Procedure and 28 U.S.C. § 566(c).
24          4. The United States Marshals Service is DIRECTED to retain a copy of the subpoena
25              in its file for future use.
26   \\\
27   \\\
28   \\\

                                                     2
 1        5. Within TEN (10) DAYS after personal service is effected, the United States Marshals
 2              Service SHALL file the return of service.
 3
     IT IS SO ORDERED.
 4
 5
       Dated:     October 23, 2018                          /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
